Citation Nr: 0503031	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a psychiatric disability.  She responded by filing an 
August 1999 Notice of Disagreement, and was sent an October 
1999 Statement of the Case.  She then filed an October 1999 
VA Form 9, perfecting her appeal.  

This veteran's claim was originally remanded by the Board in 
September 2003 for additional development.  It has now been 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may also be awarded for certain disabilities, such 
as psychoses, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

According to the veteran's assertions, she began to seek 
psychiatric treatment during military service following 
repeated conflicts with a new supervisor.  The veteran's 
service medical records appear to have been lost by VA, and 
no service separation examination is of record.  In such 
cases, where service medical records are unavailable, there 
is a heightened obligation to explain the Board's findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Certain service medical records have been obtained 
from Beaufort Naval Hospital, but these do not reflect any 
in-service treatment for a psychiatric disability.  
Nevertheless, because the veteran's service medical records 
are incomplete through no fault of her own, a heightened duty 
exists to assist the veteran in the development of her claim.  
Id.  Therefore, her service personnel records should be 
obtained to see if they reflect any record of in-service 
psychiatric treatment or counseling, or any other evidence 
which would substantiate her claim.  See 38 U.S.C.A. § 5103A 
(West 2002).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

1.	The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, or other appropriate source, and 
request the veteran's service personnel 
records, to include any personnel 
evaluations, reports of counseling, or 
related administrative actions.  If such 
records are unavailable, this fact should be 
noted for the record.  

2.	Thereafter, the RO should again consider 
the veteran's claim for service connection 
for a psychiatric disability in light of any 
additional evidence added to the record.  If 
the additional evidence of record indicates 
further VA development is warranted, such 
development should be accomplished at this 
time.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




